                                          
                                                     

 

UNITED STATES OF AMERICA

Before the

OFFICE OF THRIFT SUPERVISION

 

                                                                           

 

)

 

In the Matter of

)

Order No.: WN-09-

 

)

 

 

)

 

GUARANTY BANK

)

Effective Date:

 

 

)

 

Austin, Texas

)

 

OTS Docket No. 08534

)

 

                                                                           )

 

 

 

ORDER TO CEASE AND DESIST

 

WHEREAS, Guaranty Bank, Austin, Texas, OTS Docket No. 08534 (Association), by
and through its Board of Directors (Board), has executed a Stipulation and
Consent to the Issuance of an Order to Cease and Desist (Stipulation); and

WHEREAS, the Association,by executing the Stipulation, has consented and agreed
to the issuance of this Order to Cease and Desist (Order) by the Office of
Thrift Supervision (OTS) pursuant to 12 USC § 1818(b); and

WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Western Region (Regional Director), is authorized to issue Orders to Cease and
Desist where a savings association has consented to the issuance of an order.

 

NOW, THEREFORE, IT IS ORDERED that:

 

1.

Compliance with Laws, Regulations and Safe and Sound Practices.

 

 

The Association and its directors, officers, employees, and agents shall cease
and desist

 

 



 

from any action (alone or with another or others) for or toward causing,
bringing about, participating in, counseling or the aiding and abetting the
unsafe or unsound practices that resulted in the current high level of
classified assets, poor earnings, inadequate capital, and the failure to
implement policies and strategies to mitigate concentration risks in its loan
and non-agency mortgage-backed securities (MBS) portfolios.

2.

Capital.  

a.         Effective immediately, the Association shall meet and maintain a core
capital ratio equal to or greater than 8.00 percent and a total risk-based
capital ratio equal to or greater than 11.00 percent. Effectively immediately,
the Association shall calculate the risk-based capital ratio and the required
amount of risk-based capital for each MBS rated below investment grade in
accordance with 12 CFR § 567.6(b). Within forty-five (45) days of the date that
the Association does not meet the core capital ratio of 8.00 percent and the
total risk-based capital ratio of 11.00 percent, the Board shall adopt a Capital
Strategic Plan and submit the Capital Strategic Plan to the Regional Director
for review and written notice of non-objection.                

b.          The Capital Strategic Plan shall detail the actions to be taken,
with specific time frames, to achieve one of the following results by the later
of date of receipt of all required regulatory approvals or 60 days after the
implementation of the Capital Strategic Plan: (i) merger with, or acquisition by
another federally insured depository institution or holding company thereof; or
(ii) voluntary liquidation by filing an appropriate application with OTS in
conformity with federal laws and regulations.

c.           Within fifteen (15) days of the date from any request by the
Regional Director or his designee, the Association also shall submit the Capital
Strategic Plan or an updated Capital Strategic Plan. The Board shall make any
changes to the Capital Strategic Plan required by the

 

2

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

Regional Director or his designee within fifteen (15) days after receipt.
Thereafter, the Board shall adopt the revised Capital Strategic Plan. The
Association shall provide a copy of the revised Capital Strategic Plan to OTS
within five (5) days of the Board meeting at which it was adopted. The
Association shall implement the Capital Strategic Plan immediately upon
notification by the Regional Director to implement the Capital Strategic Plan.

d.          The Association shall provide written status reports to OTS
detailing the Association’s actions taken and progress in implementing the
Capital Strategic Plan by no later than the 1st and 15th of each month at all
times while a Capital Strategic Plan is in effect. The bimonthly status reports
shall detail: any contacts with investment bankers, any parties doing due
diligence, any offers relating to an acquisition or a merger, the execution of
binding letters of intent or purchase agreements, capital infusions from its
holding company, Guaranty Financial Group, Inc., Austin, Texas or any other
capital raising activities. The Association shall provide to OTS a notification
of the termination of negotiations with any party considering the acquisition of
five (5) percent or more of the stock of the Association or a subordinated debt
offering within one (1) business day of the termination of the negotiations.

3.

Business Plan.

a.          By May 31, 2009, the Board shall adopt and submit a revised
comprehensive two-year strategic business plan for the remainder of 2009 and
2010 (Business Plan) to OTS for review and written notice of non-objection. The
Business Plan shall: (i) include a detailed and specific discussion of the
Board’s plans and strategies to deploy any capital raised; (ii) set forth an
analysis of the projected earnings and profitability of all existing and
proposed business lines; (iii) provide for compliance with the capital levels
set forth in Paragraph 2.a of this Order; (iv) provide for supported projections
for the reduction of problem assets; (v) address the payments

 

3

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

on subordinated debentures; (vi) address other-than-temporary-impairment (OTTI)
determinations regarding unrealized losses on the MBS portfolio required by
Paragraph 8 of this Order; and (vii) provide for an alternative operating
strategy to be implemented immediately if the Association does not meet the
capital targets set forth in Paragraph 2.a of this Order and during the interim
period of the implementation of recapitalization of the Association in
accordance with Paragraph 2.b of this Order. The alternative operating strategy
shall address the feasibility of additional reduction of cost and revenue
enhancement programs.

b.         The Business Plan shall also include a detailed description of all
well-supported assumptions used to prepare the pro forma statements, including,
but not limited to: (i) comprehensive pro-forma earnings, capital, and cash flow
projections (incorporating projections from the Liquidity Management Plan
adopted pursuant to Paragraph 6 of this Order and the restrictions on operations
set forth in this Order) based on best and worse case scenarios; (ii) the
assumed interest rate scenarios; (iii) assumptions used for non-interest income
and non-interest expenses; (iv) assumptions for forecasting loan losses or
charge-offs and the disposition of problem assets; (v) assumptions used for loan
origination rates, taking into consideration current national and regional
economic conditions; (vi) assumptions used to determine the appropriate
portfolio mix, including the consideration of credit, liquidity, interest rate,
operational, reputation, and compliance risks; and (vii) assumptions for the
start-up costs, volumes, and expected returns on any new business lines,
products, or services.

c.      The Association shall make any required modifications to the Business
Plan required in writing by the Regional Director or his designee within ten
(10) days after receipt. Thereafter, the Board shall adopt and the Association
shall immediately implement the revised Business Plan. The Association shall
provide a copy of the revised Business Plan and the Board

 

4

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 

meeting minutes reflecting the Board’s adoption of the revised Business Plan to
OTS within five (5) daysafter the Board meeting. The Association shall submit
any proposed material deviations to the Business Plan to the Regional Director
for review and a written non-objection at leastfifteen (15) days prior to
implementation. A deviation shall be considered material under this Paragraph
when the Association: (i) engages in any material activity, line of business, or
operation that is inconsistent with the Business Plan; (ii) exceeds the level of
any activity or growth contemplated in the Capital Plan by more than10 percent,
unless the activity involves assets risk-weighted 50 percent or less, in which
case a variance of more than 25 percent shall be deemed to be a material
deviation; or (iii) falls below or fails to meet the target amounts established
in the Capital Plan by more than 10 percent.

d.           Notwithstanding the foregoing, none of the following deviations
shall be deemed to be material: (i) a change of 10 percent or less in any
balance sheet category; or (ii) a change of 10 percent or less in any income
statement category. For purposes of this Paragraph, a balance sheet category is
defined as cash, investments, 1-4 family permanent mortgage loans, consumer
loans, nonhomogeneous loans, MBS, other investment securities, fixed assets,
retail deposits, wholesale deposits, advances from the Federal Home Loan Bank,
other borrowed money, other liabilities, and equity capital. For purposes of
this Paragraph, an income statement category is defined as interest income,
interest expense, noninterest income, noninterest expense, and extraordinary
items. In addition, a change of 20 percent or less in net income or 20 percent
or less in the amount of real estate owned shall not be deemed material for
purposes of this Paragraph.

e.           Within fifteen (15) days after the end of each month, beginning
with the month ending May 31, 2009, Management shall prepare and submit to the
Board and OTS monthly

 

5

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

variance reports regarding the Association’s compliance with the Business Plan.
Such variance reports shall: (i) detail actual operating as compared with
projected results; (ii) discuss any changes required in the Association’s
business strategy due to a change in market conditions or other common factors;
(iii) discuss the status of cost cutting and revenue enhancement; and (iv)
provide an explanation for any material deviation from the Business Plan or any
plan under consideration to correct each material deviation. The Board’s review
of the Business Plan and related variance reports shall be fully documented in
the Board minutes and the variance reports and minutes shall be submitted to the
Regional Director within five (5) days of the Board meeting.

f.         Within fifteen (15) days of the end of each month, beginning with the
month ending April 30, 2009, Management shall provide to the Board a monthly
assessment of the sufficiency of the Association’s capital levels relative to
the Association’s risk profile, classified asset levels, ALLL, the evaluation
of, and need for OTTI charges on the MBS portfolio, profitability of business
lines, and trends in all of the above-listed areas. The Board’s review of such
report shall be fully documented in the Board minutes and the reports and
minutes shall be submitted to OTS within five (5) days of the Board meeting.

g.            Within twenty (20) days of the end of a quarter, beginning with
the quarter ending June 30, 2009, the Board shall also review and address the
external and internal risks that may affect the Association’s ability to
implement the Business Plan. This review shall include, but not be limited to,
adverse scenarios relating to asset or liability mixes, interest rates, staffing
levels and expertise, operating expenses, marketing costs, and economic
conditions in the markets where the Association is operating.

 

h.

The Association shall notify OTS regarding any new material event affecting or
that

 

6

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

may affect the balance sheet or the cash flow of the Association within one (1)
business day of such event.

4.

Restriction on Asset Growth.

Effective immediately, the Association shall limit its asset growth in any
quarter to an amount not to exceed net interest credited on deposit liabilities
during the quarter without the prior written non-objection of the Regional
Director.

5.

Brokered Deposits Restriction.

 

a.          Effective immediately, the Association shall not accept brokered
deposits, including deposits covered by 12 CFR § 337.6(a)(5) except in
compliance with 12 CFR § 337.6(b)(2), unless a waiver is granted by the Federal
Deposit Insurance Corporation (FDIC).

b.          The Association shall provide to OTS: (i) written notice if the
Association requests a waiver from the FDIC; and (ii) a copy of the FDIC’s
correspondence indicating its disposition of any request for such a waiver.

6.

Liquidity Management Plan.

a.            By May 31, 2009,the Board shall approve a revised written
liquidity management and contingency plan (Liquidity Management Plan) that: (i)
provides for the safe and sound management of liquidity in accordance with OTS
Thrift Bulletin 77, the Interagency Advisory on the Use of the Federal Reserve's
Primary Credit Program in Effective Liquidity Management, and any other
applicable guidance; (ii) sets forth short-term and long-term sources of
liquidity and cash flow, both into and out of the Association; (iii) addresses
minimum acceptable excess borrowing capacity, including its capacity to borrow
from a Federal Home Loan Bank and/or a Federal Reserve Bank; (iv) sets forth a
plan to address the pay-off of brokered deposits and other certificates of
deposit as they mature in 2009 and 2010; (v) prescribes specific limits on

 

7

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

funding concentrations, overall non-core deposit funding limit, and minimum
level of available unpledged liquid assets for meeting liquidity needs; (vi)
addresses contingency plans for implementation in the event of unanticipated
withdrawals of deposits and a reduction or elimination of current sources of
funds; (vii) provides for the stress testing of the availability of all funding
sources under various stress scenarios; (viii) addresses compliance with
Paragraph 5 of this Order regarding the restrictions on brokered deposits,
including, but not limited to monitoring of interest rates paid on deposits; and
(ix) provides for ongoing monitoring by the Association’s Management and
oversight by the Board.        

b.            The Association shall make any modifications to the Liquidity
Management Plan required in writing by the Regional Director or his designee
withinten (10) days after receipt. Thereafter, the Board shall adopt and the
Association shall immediately implement the revised Liquidity Management Plan.
The Association shall provide a copy of the revised Liquidity Management Plan
and the Board meeting minutes reflecting the Board’s adoption of the revised
Liquidity Management Plan to OTS within five (5) daysafter the Board meeting.

c.        Within twenty (20) days after the end ofeach month, beginning with the
month ending March 31, 2009, the Association’s Management shall provide to OTS
copies of reports from the Association’s Treasury Department that provide a
liquidity forecast for the subsequent three months and twelve months,
respectively, including, but not limited to a schedule of funding obligations
and funding sources.

d.        Within twenty (20) days after the end of each quarter, beginning with
the quarter ending March 31, 2009, the Association shall submit reports to OTS
regarding the Board’s quarterly review of the Association’s liquidity position
and its determination regarding any

 

8

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

required amendments of the Association's Liquidity Management Policy to address
any adverse change in the Association’s liquidity risk profile.

e.        Effective immediately, the Association shall provide written
notification to OTS within one (1) business day of Association’s receipt of any
information from the Federal Home Loan Bank regarding restrictions on the
Association’s borrowing capacity or requirements for additional collateral.

7.

Capital Distributions and Stock Repurchases.

a.            Effective immediately, the Association or any of its Subsidiaries
shall not declare, make, or pay any dividends or other capital distributions or
purchase, repurchase, or redeem or commit to purchase, repurchase, or redeem any
Association’s common or preferred shares without the prior written notice of
non-objection of OTS.

b.              The written request for such non-objection shall contain current
and pro forma projections regarding the Association’s capital, asset quality,
earnings, and ALLL, and shall document the Association’s compliance with the
capital ratios set forth in Paragraph 2.a of this Order. The Association shall
submit its written request for non-objection to engage in the transaction set
forth in Paragraph 7.a of this Order to the Regional Director at least thirty
(30) days prior to the anticipated date of the proposed dividend payment,
capital distribution, or stock transaction and only provided that the
Association is in compliance with the capital ratios set forth in Paragraph 2.a
of this Order.

8.

Fair Value/Other -Than -Temporary Impairment Policy.

a.          By May 31, 2009, the Board, with the assistance of outside
consultants if deemed appropriate, shall review the adequacy of the
documentation of Management’s process of

_________________________

 The term “Subsidiary” is defined at 12 CFR § 559.2.

 

 

9

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

assigning a fair value to the non-agency and agency MBS portfolios and determine
whether there is OTTI for any of the non-agency and agency MBS portfolios as
required under generally accepted accounting principles (GAAP). The Board’s
review shall consider, but not be limited to, the adequacy of Management’s
written source documentation of the assumptions, inputs, and data to support
determinations regarding OTTI. The Board’s review shall also include a
reconciliation of the assumptions with the resulting conclusions regarding OTTI
and the adequacy of Management’s analytical process relating to the
determination of fair value, as required by Statement of Financial Accounting
Standard (SFAS) No. 157, and OTTI determinations.

b.          By May 31, 2009, the Board shall adopt and submit to OTS for written
notice of non-objection a revised Fair Value/OTTI Policy that sets forth, at a
minimum, the following: (i) detailed written guidelines, consistent with GAAP,
that include, among other authoritative literature, the application of Emerging
Issues Task Force (EITF) No. 99-20 and SFAS No. 115, including any and all other
issuances that provide applicable guidance relating to the evaluation and
determination of OTTI; (ii) specific detailed criteria and supporting underlying
assumptions for determining the appropriate level of measurement within the fair
value hierarchy as set forth in SFAS No. 157; (iii) specifically defined
indicators the presence of which would trigger a determination that a specific
investment security would be deemed to have incurred OTTI; and (iv) a discussion
or requirement indicating when and under what circumstances Management would be
required to document the determination for OTTI of investment securities more
frequently than quarterly.

c.          The Association shall make modifications to the Fair Value/OTTI
Policy in accordance with GAAP and as may be required in writing by the Regional
Director or his

 

10

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

designee within ten (10) days after receipt. Thereafter, the Board shall adopt
and the Association shall immediately implement the revised Fair Value/OTTI
Policy. The Association shall provide a copy of the revised Fair Value/OTTI
Policy and the Board meeting minutes reflecting the Board’s adoption of the
revised Fair Value/OTTI Policy to OTS within five (5) days after the Board
meeting.

9.

Reports on Mortgage-Backed Securities Portfolio.

a.          Effective immediately, the Association shall provide a written
notification to OTS immediately upon receipt of information regarding any
downgrades in the investment grade ratings of any MBS.

b.          Bytwenty (20) days after the end of each month, beginning with the
month ending March 31, 2009,the Association shall submit a monthly status report
notifying OTS of: (i) the amount of unrealized losses on the Association’s
non-agency and agency MBS portfolios, delineated by securities available for
sale and securities held to maturity; and (ii) the investment grade ratings of
non-agency and agency MBS portfolios.

c.          By twenty (20) daysafter the end ofeach quarter, beginning with
thequarter ending March 31, 2009, the Association shall submit quarterly reports
to OTS that address: (i) the evaluation of impaired securities, including but
not limited to whether any of the unrealized losses should be considered OTTI;
(ii) specific changes made by Management to the inputs under the assumptions
used in determining fair value; and (iii) Management’s analyses of the
appropriate accounting adjustments, if any, under GAAP. This report shall set
forth, in narrative format, the process by which the Association evaluates the
existence of OTTI, including but not limited to, the inputs and assumptions used
by Management in valuing investment securities in

 

11

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

accordance with Paragraph 8.b of this Order and also demonstrating the
Association’s intent and ability to hold the securities to forecasted recovery.

d.          The Association shall make all appropriate accounting adjustments as
required under GAAP.

10.

Commercial Real Estate Risk Analysis.

a.            By July 31, 2009, the Board shall adopt a revised plan (CRE Risk
Assessment Plan) for assessing, monitoring, and controlling the risks associated
with commercial real estate loan transactions in accordance with the guidelines
in OTS CEO Letter No. 252, entitled “Guidance on Commercial Real Estate (CRE)
Concentration Risks,” dated December 14, 2006 (CEO Letter No. 252). The revised
CRE Risk Assessment Plan shall, at a minimum, address the following:

 

i.

Establishment of an acceptable level of commercial real estate concentration
risk that include limits on certain types of borrowers or property types;

 

ii.

Completion of portfolio level stress tests or sensitivity analyses at designated
time frames to quantify the impact of changing economic conditions, including,
but not limited to those affecting certain relevant industries or sectors on
asset quality, earnings, and capital;

 

iii.

Establishment of internal controls to monitor compliance with the concentration
limits and the Association’s commercial and commercial real estate loan policies
and strategies;

 

iv.

Periodic review and approval of the commercial real estate loan risk exposure
limits;

 

12

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

 

 

v.

Establishment of a portfolio management process to evaluate the overall exposure
to economic risk factors and to develop contingency plans to mitigate
concentration risk in the event of adverse market conditions;

 

vi.

Development of a management information system that stratifies the commercial
real estate loans by key factors used in delineating risks;

 

vii.

Submission to, and review of information by the Board that identifies and
quantifies the nature and level of risk presented by the commercial real estate
concentration   no less than on a quarterly basis, beginning with the quarter
ending June 30, 2009; and

 

viii.

Revision of the Association’s commercial real estate loan policy and risk
management policy, to the extent necessary, to reflect the results of the risk
analysis and the guidelines set forth in CEO Letter No. 252 and to ensure that
the loan policies remain appropriate for the market conditions.

b.            By July 31, 2009, the Board shall submit to OTS the Board minutes
documenting the adoption and the implementation of the CRE Risk Assessment Plan.
Within five (5) days after the Board meeting where the Board’s review of the
results of stress testing required by this Paragraph. The Association shall
submit the stress testing report to OTS and a copy of the Board minutes
documenting its review.

11.

Portfolio Concentrations.

 

a.           By July 31, 2009, the Board shall adopt and submit to OTS for
written notice of non-objection a revised Risk Management Policy that: (i) sets
forth detailed strategies for mitigation of risk within the Association’s loan
and investment portfolios on an enterprise basis and that establishes a
requirement for periodic reporting by Management to the Board; (ii)

 

13

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

establishes a process for monitoring the conditions in the geographic markets to
ensure the concentration limits remain appropriate; (iii) requires Management’s
submission of concentration reports, on at least a quarterly basis, to the Board
that set forth key risk metrics for the agency and non-agency MBS portfolios;
and (iv) establishes a process for an assessment of the effectiveness of risk
mitigation practices for the MBS portfolio. The Association shall make
modifications to the Risk Management Policy as may be required in writing by the
Regional Director or his designee within ten (10) days after receipt.
Thereafter, the Board shall adopt and the Association shall immediately
implement the revised Risk Management Policy. The Association shall provide a
copy of the revised Risk Management Policy and the Board meeting minutes
reflecting the Board’s adoption of the revised Risk Management Policy to OTS
within five (5) days of the Board meeting.

b.          By twenty (20) days after the end of each quarter, beginning with
the quarter ending June 30, 2009, the Board shall review the adequacy of
Management’s reports addressing portfolio concentrations and the Association’s
risk management actions implemented to mitigate the concentration risks in
accordance with the revised Risk Management Policy, document its review in the
Board minutes, and submit to OTS a copy of the Board minutes documenting its
review.

12.

Asset Classification.

a.            Effective immediately, the Association shall establish reserves
for losses on impaired loans either by establishing a specific valuation
allowance or by recording a charge-off in accordance with SFAS No. 114.

b.            By July 31, 2009, the Board shall adopt a system of internal
controls to verify that Management is timely recognizing losses on impaired
loans in accordance with SFAS No. 114

 

14

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

and submit documentation of the implementation of such system to OTS. Within
five (5) days of the Board meeting, the Board shall submit a copy of the Board
minutes documenting its review and approval of the aforementioned system of
internal controls and Management’s submission to the Board to OTS.

c.            By July 31, 2009, the Board shall adopt and submit to OTS a
revised ALLL Policy: (i) to address the factors used in determining the
unallocated reserve and the provision for doubtful classification in accordance
with the guidelines set forth in 12 CFR § 560.160, Section 260 (Classification
of Assets) of the OTS Examination Handbook, and OTS CEO Letter No. 250, dated
December 13, 2006, and entitled “Interagency Policy Statement on the Allowance
for Loan and Lease Losses and Questions and Answers on Accounting for Loan and
Lease Losses” (CEO Letter No. 250); (ii) to provide for the appropriate ALLLs
for the CRE portfolio; (iii) to provide for the appropriate asset classification
of impaired loans under SFAS No. 114; and (iv) to implement the requirements of
SFAS Nos. 5 and 114, with respect to troubled debt restructuring (TDR) and loan
modification, to require documentation of the determination of whether a loan
modification is a troubled debt restructuring. The Association shall make
modifications to the ALLL Policy as may be required in writing by the Regional
Director or his designee within ten (10) days after receipt. Thereafter, the
Board shall adopt and the Association shall immediately implement the revised
ALLL Policy. The Association shall provide a copy of the revised ALLL Policy and
the Board meeting minutes reflecting the Board’s adoption of the revised ALLL
Policy to OTS within five (5) days of the Board meeting.

d.          Within twenty (20) days after the end ofeach month, beginning with
themonth ending March 31, 2009, the Association’s Management shall submitmonthly
status reports to OTS regarding all loans in the homebuilder portfolio that are
classified assets and any real estate

 

15

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

owned resulting from these classified assets. The status report shall set forth,
at a minimum: (i) date(s) and amounts of payments due and the last payment made;
(ii) the current appraised or estimated value of the collateral and the findings
from any property inspections; (iii) analysis of the borrower’s and/or
guarantor’s current financial condition; (iv) the asset classification category,
any allocated ALLL, and the rationale for the classification; (vi) the current
strategy for resolving the classified asset that was approved by the Board or
Board Committee; and (vii) the status of foreclosure or bankruptcy proceedings.

e. Effective immediately, the Association shall account all TDRs in compliance
with SFAS Nos. 5 and 114.

13.

Real Estate Owned Policy and Procedures.

a.          By July 31, 2009, the Board shall adopt and submit to OTS a
strategic plan and policy for the management and disposition of real estate
owned (REO Management and Disposition Policy). The REO Management and
Disposition Policy shall address, at a minimum, the following:

 

i.

The write-down of foreclosed property upon receipt of the acquisition
                        appraisal, with a carrying value net of selling costs;

 

ii.

Establishment of guidelines for the frequency of appraisals for real estate
owned (REO) located in depressed or declining markets;

 

iii.

Establishment of estimated contingencies for REO, including but not limited to,
estimated costs to complete partially completed homes and sites developments;

 

iv.

Development of asset disposition plans for REO by individual property,
geographical location, borrower, or other common factor; and

 

16

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

 

 

v.

Establishment of appropriate staffing levels, oversight of the management and
disposition of REO, and reporting to the Board.

b.            The Association shall make modifications to the REO Management and
Disposition Policy as may be required in writing by the Regional Director or his
designee within ten (10) days after receipt. Thereafter, the Board shall adopt
and the Association shall immediately implement the revised REO Management and
Disposition Policy. The Association shall provide a copy of the revised REO
Management and Disposition Policy and the Board meeting minutes reflecting the
Board’s adoption of the revised REO Management and Disposition Policy to OTS
within five (5) days of the Board meeting.

c.            The Association shall immediately implement the revised REO
Management and Disposition Policy upon the Board’s adoption.

14.

Loan Modifications.

a.            By July 31, 2009, the Board shall adopt and submit to OTS for
written notice of non-objection a written policy for modification of loans (Loan
Modification Policy) that sets forth requirements for underwriting, accounting,
classification, and reserve allocation, including, but not limited to: (i) the
reporting of loan modifications under the loan retention program as TDRs, unless
the loan has mortgage insurance; (ii) the classification of loans modified; and
(iii) the calculation of appropriate allowance to address the difference between
the book value of the original loan and the present value of the expected cash
flows of the modified loans.

b.            The Association shall make modifications to the Loan Modification
Policy as may be required in writing by the Regional Director or his designee
within ten (10) days after receipt. Thereafter, the Board shall adopt and the
Association shall immediately implement the revised Loan Modification Policy.
The Association shall submit a copy of the revised Loan

 

17

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

Modification Policy and the Board meeting minutes reflecting the Board’s
adoption of the revised Loan Modification Policy to OTS within five (5) days of
the Board meeting.

15.

Restrictions on Transactions with Affiliates.

Effectively immediately, the Association shall not engage in any transaction
with an affiliate (other than exempt transactions under 12 CFR Part 223) without
the prior written notice of non-objection of the Regional Director or his
designee, except in accordance with transactions or written agreements existing
as of February 20, 2009 that comply with 12 CFR § 563.41(c) and 12 CFR Part 223
(TWA Rules), or that are in conjunction with GFG’s provision of capital to the
Association. The Association shall provide at least thirty (30) days prior
written notice of such transaction, which notice shall include:

a.            A full description of the proposed transaction (including, at a
minimum, the information required by the record-keeping requirements of 12 CFR
§ 563.41(c)(3));

 

b.

Copies of all pertinent transaction documents;

c.          A legal opinion, provided by counsel experienced in the application
of the TWA Rules, which includes the rationale and precedent supporting the
conclusion that the proposed transaction comports with the TWA Rules; and

d.           A letter signed by the Chairman of the Board indicating that the
Board has reviewed the proposed transaction and finds that it: (i) comports with
the TWA Rules; and (ii) is in the Association’s best interests.

16.

Contracts Outside of the Ordinary Course of Business.

Effective immediately, the Association and its Subsidiaries shall not enter into
any third-party contracts outside of the normal course of business without the
prior written notice of non-objection of OTS. To seek such non-objection, the
Association shall provide thirty (30) days

 

18

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

advance written notice to OTS of any such proposed contract. At a minimum, such
notice shall set forth the Association’s reasons for seeking the contract and
shall transmit a copy of the proposed contract pursuant to OTS Examination
Handbook § 310 and OTS Thrift Bulletin 82a.

17.

Employment Contracts and Compensation Arrangements.  

a.            Effective immediately, the Association shall not enter into,
renew, extend, or revise any contractual arrangement related to compensation or
benefits with any director or officer of the Association unless it first
provides OTS with not less than thirty (30) days prior written notice of the
proposed transaction. The notice to OTS shall include a copy of the proposed
employment contract or compensation arrangement, or a detailed written
description of the compensation arrangement to be offered to such director or
officer, including, but not limited to all benefits and perquisites. The Board
shall ensure that any contract, agreement, or arrangement submitted to OTS fully
complies with the requirements of 12 CFR Part 359, 12 CFR §§ 563.39 and
563.161(b), and 12 CFR Part 570–Appendix A.

b.         Effective immediately, the Association shall not pay any bonuses to
its officers or increase the compensation of its directors and officers without
the prior written non-objection of OTS. The Board shall specifically address in
its consideration of the payment of a bonus or an increase in compensation of a
director or an officer the following: (i) the factors set forth in
OTSExamination Handbook § 310; and (ii) the requirements of 12 CFR Part
570-Appendix A. The Association’s request to OTS under this Paragraph 17 shall
include a copy of the Board minutes evidencing the Board’s review of the bonus
payment in accordance with the requirements of this Paragraph and the supporting
documentation provided to the Board.

 

 

19

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

 

18.

Management Changes.

Effective immediately, the Association shall comply with the prior notification
requirements for changes in directors and senior executive officers as set forth
in 12 CFR Part 563, Subpart H.

19.

Severance and Indemnification Payments.

Effective immediately, the Association shall not make any golden parachute
payment or prohibited indemnification payment unless, with respect to each such
payment, the Association has complied with the requirements of 12 CFR Part 359
and as to indemnification payments, 12 CFR § 545.121.

20.

Applicability of Order Requirements to Subsidiaries.

The Association (including its Board and Management) shall ensure that each of
its Subsidiaries complies with the requirements of this Order.

21.

Violations of Law.

 

a.          By June 30, 2009, the Board shall ensure that all violations of law,
rule, and/or regulation cited in the September 2, 2008 Examination are
corrected. By July 31, 2009, the Board shall prepare, adopt, and thereafter
ensure that the Association adheres to specific procedures to prevent future
violations.

b. Withinsixty (60) daysof receipt of any subsequent OTS Report of Examination,
internal audit report, independent external audit report, or other report
prepared by the Association employees, agents, or independent contractors, which
cites or discusses any weakness, deficiency, or violation of law, rule, or
regulation, the Board shall prepare, adopt, and

 

_________________________

 The term “golden parachute payment” is defined at 12 CFR § 359.1(f).

 The term “prohibited indemnification payment” is defined at 12 CFR § 359.1(l).

 

20

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

thereafter ensure the Association adheres to specific procedures to correct such
weaknesses, deficiencies, and violations and to prevent future weaknesses,
deficiencies, and violations.

22.

Compliance with this Order.

a.            Effective immediately, the Board shall establish and appoint an
oversight committee of the Board (the Compliance Committee) comprised of at
least three directors, the majority of whom shall be outside directors. For
purpose of this Paragraph, the term “outside directors” shall mean any director
who is not: (i) a controlling shareholder (as defined in 12 CFR. § 215.2(m));
(ii) a salaried officer or employee of the Association or its subsidiaries; or
(iii) a salaried officer or employee of an affiliate.

b.            Beginning at the first regular meeting of the Boardafter the end
of the first full month after the effective date of this Order and monthly
thereafter, the Compliance Committee shall provide a written progress report to
the Board and to OTS that: (i) describes the actions taken by the Association to
comply with this Order and the results of such actions; (ii) identifies
remaining actions to be completed within the month; and (iii) identifies with
specificity any noncompliance with the Order and remedial actions taken or
proposed with respect to any noncompliance.

c.            Within thirty (30) days after the end of each month, the Board
shall adopt and submit to OTS a certified copy of a board resolution (Compliance
Resolution), addressing whether, to the best of its knowledge and belief, the
Association has complied with each provision of this Order currently in effect.
The Compliance Resolution shall specify in detail how, if at all, full
compliance was found not to exist and set forth, in detail, additional
corrective actions or steps adopted or required by the Board to address each
instance of noncompliance. Within five (5) days of the meeting of the Board at
which the Compliance Resolution was adopted, the Association

 

21

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

shall provide to OTS a certified copy of each Compliance Resolution and any
compliance reports from Management that were reviewed during the Board meeting.

d.            Nothing contained herein shall diminish the responsibility of the
Board of the Association to ensure the Association’s compliance with the
provisions of this Order.

23.

Effective Date, Incorporation of Stipulation.

This Order is effective on the Effective Date as shown on the first page. The
Stipulation is made a part hereof and is incorporated herein by this reference.

24.

Duration.

This Order shall remain in effect until terminated, modified or suspended, by
written notice of such action by OTS, acting by and through its authorized
representatives.

25.

Time Calculations.

a.           Calculation of time limitations for compliance with the terms of
this Order run from the Effective Date and shall be based on calendar days,
unless otherwise noted.

b.          The Regional Director, or an OTS authorized representative, may
extend any of the deadlines set forth in the provisions of this Order upon
written request by the Association that includes reasons in support for any such
extension. Any OTS extension shall be made in writing.

26.

Submissions and Notices.

a.           All submissions, including progress reports, to OTS that are
required by or contemplated by this Order shall be submitted within the
specified timeframes.

b.          Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Order shall be in
writing and sent by first class U.S mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:

 

22

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 



 

 

 

(i)

To OTS:

 

 

Regional Director C.K. Lee

 

 

Attn: Assigned Assistant Director

 

 

Office of Thrift Supervision

 

 

225 E. John Carpenter Freeway, Suite 500

 

Irving, Texas 75062-2326

 

 

Fax No.: (972) 277-9501

 

 

 

(ii)

To the Association:

 

Attn: President and COO Kevin Hanigan

 

Guaranty Bank

 

 

8333 Douglas Avenue

 

 

Dallas, Texas 75225

 

 

Fax No.: (214) 360-8693

 

 

27.

No Violations Authorized.

Nothing in this Order or the Stipulation shall be construed as allowing the
Association, its Board, officers, or employees to violate any law, rule, or
regulation.

IT IS SO ORDERED.

 

OFFICE OF THRIFT SUPERVISION

 

/s/ C.K. Lee

By:______________________________

 

C.K. Lee

 

 

Regional Director, Western Region

 

Date: See Effective Date on page 1

 

 

23

Guaranty Bank

OTS Docket No. 08534

Order to Cease and Desist

 

 

 